DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    752
    525
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    724
    530
    media_image2.png
    Greyscale

Response to Amendment
The Declaration under 37 CFR 1.132 filed February 4, 2022 is insufficient to overcome the rejection of the claims as set forth in the last Office action.

    PNG
    media_image3.png
    216
    801
    media_image3.png
    Greyscale

This is not persuasive since a Nutsche that rotated in both directions was previously cited by the examiner and is now applied. See KOMURA (US 4,376,705).
Claim Rejections - 35 USC § 103
Claims 1-4,7-12,24-25,28,29,31,33,41 and 59-63 are rejected under 35 U.S.C. 103 as obvious over the combined teachings of NAGASE (US 6,167,637) and KOMURA (US 4,376,705).  NAGASE  discloses a rotatable edge as depicted in Fig. 7 below. Rotation in both directions may not be expressly taught by NAGASE.
KOMURA (US 4,376,705) discloses a “Nutche filter” (column 1, line 11) filtering and drying apparatus has a vertically disposed casing, a bottom plate detachably carried at the bottom of the casing and supporting a filter plate thereon, a valve chamber provided at the central portion of the bottom plate and adapted for discharging cakes in the casing, and an upright rotary shaft disposed in the center of the casing for vertical movement along its own axis and for forward and reverse rotations about its own axis. The rotary shaft is provided at the lowermost end thereof with at least a pair of rotary arms having a plurality of stirring blades. Each of the stirring blades has on one side thereof a face effective to scrape off the cakes to the right and left and, on the other side, another face effective to move the cakes toward the central outlet of the casing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of NAGASE by incorporating forward and reverse rotation of the edge or stirring blades in order to better agitate/manipulate filter cake. The claimed dimensional limitations and time/frequency of reversal limitations, absent a showing of criticality or unexpected results specifically associated therewith, are seen to be obvious to one of ordinary skill in the art.

    PNG
    media_image4.png
    559
    498
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    279
    723
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    679
    462
    media_image6.png
    Greyscale

Claims 1-4,7-12,24-25,28,29,31,33,41 and 59-63 are under 35 U.S.C. 103 as obvious over D1 and/or D2 as set forth in the Written Opinion of Record, and further in view of KOMURA (US 4,376,705). The rationale of the Written Opinion is adopted and incorporated herein by reference, and further augmented by the teachings of KOMURA (US 4,376,705).
Claim 1 has been amended to recite a controller configured to control the rotatable edge during rotation such that the rotatable edge changes direction of rotation at least 2 times per minute. Neither D1 nor D2, either alone or in combination, appear to teach this limitation.

    PNG
    media_image7.png
    347
    825
    media_image7.png
    Greyscale

	KOMURA (US 4,376,705) discloses a “Nutche filter” (column 1, line 11) filtering and drying apparatus has a vertically disposed casing, a bottom plate detachably carried at the bottom of the casing and supporting a filter plate thereon, a valve chamber provided at the central portion of the bottom plate and adapted for discharging cakes in the casing, and an upright rotary shaft disposed in the center of the casing for vertical movement along its own axis and for forward and reverse rotations about its own axis. The rotary shaft is provided at the lowermost end thereof with at least a pair of rotary arms having a plurality of stirring blades. Each of the stirring blades has on one side thereof a face effective to scrape off the cakes to the right and left and, on the other side, another face effective to move the cakes toward the central outlet of the casing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of D1 and/or D2 by incorporating forward and reverse rotation of the edge or stirring blades in order to better agitate/manipulate filter cake. The claimed dimensional limitations and time/frequency of reversal limitations, absent a showing of criticality or unexpected results specifically associated therewith, are seen to be obvious to one of ordinary skill in the art.

	Response to Arguments
Applicant's arguments filed February 4, 2022, have been fully considered but they are not persuasive.
	Applicant has argued:
Without acceding to the correctness of the rejection, independent claim 1 has been amended to recite a controller configured to control the rotatable edge during rotation such that the rotatable edge changes direction of rotation at least 2 times per minute. Nagase does not teach or render obvious, at least, this feature.

	KOMURA (US 4,376,705) discloses a Nutsche-type filter which includes means for the reversal of edge rotation, and is now applied with respect to the Nagase rejection and the adopted Written Opinion.
	The 112 rejection is withdrawn.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776